 


110 HRES 312 IH: Congratulating Zach Johnson on his victory in the 2007 Masters golf tournament.
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. RES. 312 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Loebsack (for himself, Mr. Boswell, Mr. Latham, Mr. Braley of Iowa, and Mr. King of Iowa) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Congratulating Zach Johnson on his victory in the 2007 Masters golf tournament. 
 
 
Whereas on April 8, 2007, Zach Johnson, a native Iowan, won the Masters Tournament at the Augusta National Golf Club in Augusta, Georgia; 
Whereas the Masters has been won by some of golf’s greatest champions, including Byron Nelson, Sam Snead, Ben Hogan, Arnold Palmer, Gary Player, Jack Nicklaus, Tiger Woods, Phil Mickelson, and many others; 
Whereas Zach Johnson’s final round of three-under-par 69 for a total score of 289 was two strokes better than that of any other competitor; 
Whereas in a final day on which six different players led, Zach Johnson showed great skill, patience and will to withstand the challenge of the weather and the course; 
Whereas Zach Johnson is the first Iowan to win the Masters, and the first Iowan to win a major championship in golf since Jack Fleck’s playoff victory over Ben Hogan in the 1955 U.S. Open; and 
Whereas Zach Johnson has brought great pride and honor to his family, friends, and the citizens of Iowa with his victory: Now, therefore, be it 
 
That the House of Representatives congratulates Zach Johnson on his outstanding accomplishment in winning the 2007 Masters golf tournament. 
 
